Citation Nr: 1216851	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for a right foot drop disorder.
 
2.  Entitlement to an evaluation greater than 20 percent for right knee degenerative joint disease, status post lateral meniscectomy.  

3.  Entitlement to service connection for right arm and hand atrophy.

4.  Entitlement to service connection for thoracolumbar scoliosis.

5.  Entitlement to service connection for a right foot bunion.

6.   Entitlement to service connection for hypertension.

7.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from July 1979 to July 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, a hearing was held before the undersigned sitting at the RO.  At that time, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

The November 2009 decision also denied entitlement to service connection for a cervical spine disability.  In March 2010, the Veteran submitted a Form 9 on this issue, but argued that he filed a timely appeal of a previous Board decision and that such appeal was received by the Board on October 2, 2009

In reviewing the claims file, it appears that in October 2008, the Board in pertinent part denied entitlement to service connection for a neurologic disorder manifested by spasms of the neck with degenerative joint disease.  On June 4, 2009, the Board denied a motion for reconsideration.  On October 2, 2009, the Board received correspondence requesting an appeal of the Board's decision to deny compensation for illness and injury to his cervical spine.  This correspondence was forwarded to the RO in Waco, Texas and associated with the claims file.  The Board notes that a Notice of Appeal must be filed with the Court of Appeals for Veterans Claims (Court), not with the Board or any other VA office.  However, considering the recent decision in Bove v. Shinseki, 25 Vet. App. 136 (2011) (addressing whether the 120-day period in which to file a Notice of Appeal is subject to equitable tolling), the referenced correspondence is being forwarded to the Court. Accordingly, the Board will defer any action on the cervical spine issue at this time.  

As discussed below, the Board finds that service connection for thoracolumbar scoliosis was previously established.  The code sheet, however, still lists scoliosis as a nonservice-connected disability.  Accordingly, the RO/AMC should take immediate action to ensure that thoracolumbar scoliosis is reflected as a service-connected disability.

The issues of entitlement to increased evaluations for a right foot drop disorder and right knee disability, and entitlement to service connection for a right foot bunion, right arm and hand atrophy, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2008, the Board concluded that the RO had essentially conceded service connection for thoracolumbar scoliosis; thus, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  

2.  The preponderance of the evidence is against finding that the Veteran's hypertension is related to active military service or service-connected disability; and there is no evidence of compensably disabling hypertension within one year following discharge from service.  

3.  In August 1995, the RO denied entitlement to service connection for a right shoulder disability.  The Veteran did not perfect an appeal of this decision.  

4.  Evidence associated with the record since the August 1995 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right shoulder disability.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for thoracolumbar scoliosis was previously conceded and thus, this issue is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).  

2.  Hypertension was not incurred during service, nor may it be presumed to have been incurred therein; and it is not proximately due to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  

3.  The August 1995 rating decision, which denied entitlement to service connection for a right shoulder disability, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in May 2009, prior to the rating decision in question, of the information and evidence needed to substantiate and complete his claim.  The Veteran was also notified of the evidence necessary to establish service connection, and he was advised that service connection for a right shoulder disability was previously denied.  The letter explained the definition of new and material evidence and of the basis for denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This letter also notified the Veteran of his and VA's respective obligations with regard to obtaining evidence and provided information regarding how VA assigns disability evaluations and effective dates.  

VA has also fulfilled its duty to assist.  The claims file contains the Veteran's service treatment records, VA medical records, and various private records.  The Board acknowledges that the Veteran was not provided a VA examination to determine the etiology of his hypertension.  On review, and as discussed below, the record does not contain competent evidence suggesting a relationship between currently diagnosed hypertension and active service or service-connected disability.  Thus, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of the issues decided herein.  See 38 C.F.R. § 3.159(c).  





Analysis

Thoracolumbar scoliosis

In October 2008, the Board concluded "that the RO has essentially conceded service connection for the orthopedic and neurological problems affecting the thoracolumbar spine, including degenerative disc disease and scoliosis" (emphasis added).  Notwithstanding, in November 2009, the RO denied entitlement to service connection for scoliosis and this issue has been certified as on appeal.  

As service connection for thoracolumbar scoliosis has already been conceded, there remain no allegations of errors of fact or law for appellate consideration as concerns this issue.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  See 38 U.S.C.A. § 7105(d)(5).  

To the extent the Veteran is also claiming service connection for scoliosis of the cervical spine, that issue is deferred as noted above.  

Service connection for hypertension

In November 2009, the RO denied entitlement to service connection for hypertension.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the outset, the Board observes that the Veteran appears to also allege clear and unmistakable error (CUE) in the November 2009 decision.  As this decision is under appeal, it is not final and is not subject to a CUE claim at this time.  See 38 C.F.R. §§ 3.104, 3.105(b), 20.302, 20.1103 (2011).  

At the hearing, the Veteran testified that it seemed like he had hypertension while he was on active duty.  He was on lisinopril and thought he had been on that for maybe 7 years or so.  Prior to that, he was on a diuretic.  The Veteran thought that his hypertension was due to anxiety from posttraumatic stress disorder (PTSD) and his quality of life.  He then clarified that he was not saying that he had high blood pressure on active duty or within a year of discharge.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection will be presumed for certain chronic diseases, including hypertension, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

Service treatment records do not show complaints of or a diagnosis of hypertension.  On report of medical history completed on retirement examination in April 1995, the Veteran denied high blood pressure.  On examination, his blood pressure was reported as 138/80.  

On VA general medical examination in August 1995, the Veteran's blood pressure was reported as 120/80.

VA medical records show a current diagnosis of hypertension and treatment with medication.  

On review, evidence of record does not show hypertension during service or manifested to a compensable degree within one year following discharge, and there is no evidence relating current hypertension to active military service or events therein.  

The Veteran is currently service-connected for PTSD, evaluated as 50 percent disabling, and the Board acknowledges his contentions that hypertension is related to PTSD.  As a lay person, however, the Veteran is not competent to provide an opinion on a complex medical issue.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The record does not contain competent evidence indicating that his hypertension is proximately due to or aggravated by service-connected PTSD.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  The claim is denied.  

Right shoulder disability - new and material evidence

In August 1995, the RO denied service connection for a right shoulder disability.  The RO determined that the claim was not well-grounded, essentially based on a finding that there was no treatment or diagnosis of chronic right shoulder pathology during service and the current examination was normal clinically and by x-ray.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105.

In November 2009, the RO determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a right shoulder disability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

At the time of the August 1995 decision, the claims folder contained the Veteran's claim, service treatment records, and VA examination.

In a statement accompanying his claim, the Veteran reported that he injured his shoulder moving 13 safes and 2 complete buildings of furniture in January 1993.  He never went to the hospital because he thought it was just soreness from all the work.  He stated that the pain still exists in the right shoulder joint.  

Service treatment records show that on examination for separation in April 1995, the Veteran reported a painful right shoulder.  He stated that the injury occurred when he was relocating offices and he had to move safes and storage containers in approximately January 1993.  On separation physical, the upper extremities were reported as abnormal on clinical evaluation with reduced range of motion and reduced sensation.  

On VA joints examination in August 1995, the Veteran again reported that he injured his right shoulder in 1993 moving furniture.  He stated that the shoulder pain persisted for about a year then gradually disappeared although he still gets an occasional pain in the right shoulder.  Examination of the right shoulder showed essentially full range of motion.  The Veteran indicated that pain, when present, was located in the rotator cuff of his right shoulder.  Diagnosis was history of pain in the right shoulder, resulting from heavy physical activity and moving furniture and safes in Germany in 1993.  The shoulder was essentially normal to clinical and x-ray examination.  

Extensive evidence has been added to the claims folder since the August 1995 rating decision.  This includes VA medical records, private medical records, and the Veteran's statements and testimony.  

At the hearing, the Veteran testified that he injured his right shoulder during service and he has had problems with his shoulder since that incident.  The representative asked that the Veteran's testimony be considered as new and material evidence to establish the fact that he injured himself on active duty and continuity of symptoms, and they also requested a review of medical records to verify that he still has a right shoulder disability.  

The additionally submitted medical evidence is new.  The Veteran's reports that he injured his right shoulder during service were previously considered and are not new.  His testimony regarding continuous and current symptoms, however, is new.  This testimony is relevant to the question of whether he has a current right shoulder disability related to service.  Given the low threshold set forth in Shade, the Board finds the Veteran's testimony material and the claim is reopened.  




ORDER

The issue of entitlement to service connection for thoracolumbar scoliosis is dismissed.  

Entitlement to service connection for hypertension is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disability is reopened.  


REMAND

Right foot drop disorder

In July 2003, the Board granted entitlement to service connection for a right foot disorder.  In March 2004, the RO implemented the grant, characterizing the disability as a right foot condition, residual of injury, claimed as partial loss of use of the right leg, and assigned a noncompensable evaluation effective August 1, 1995.  

In November 2009, the RO increased the evaluation to 10 percent effective March 3, 2009.  At that time, the issue was characterized as a right foot condition, residual of injury, claimed as partial loss of use of the right leg (also claimed as right foot drop and right leg condition).  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

In reviewing the claims folder, it appears that the issue has been variously characterized.  In the July 2003 decision, the Board found that there was competent medical evidence of an etiological relationship between the Veteran's right foot drop disorder and service.  Accordingly, the Board has rephrased the issue to identify it specifically as a right foot drop disorder.  

The Veteran contends that the currently assigned evaluation does not adequately reflect the severity of his disability and at the hearing, he argued that his foot was worse since the last time he was examined.  

The Veteran underwent a VA peripheral nerves examination in June 2009 and a VA foot examination in October 2009.  Given the Veteran's contentions, as well as the length of time since the last examination, additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Right knee degenerative joint disease

In August 1995, the RO granted entitlement to service connection for degenerative joint disease of the right knee status post lateral meniscectomy and assigned a 10 percent evaluation effective August 1, 1995.  In November 2004, the Board granted an initial 20 percent rating for the right knee disability.  

In November 2009, the RO continued the 20 percent evaluation assigned for the right knee disability.  The Veteran disagreed with the evaluation and subsequently perfected this appeal.  

At the hearing, the Veteran testified that his knee is worse since his last examination.  The Veteran most recently underwent a VA examination to determine the severity of his right knee disability in June 2009.  Given the Veteran's contentions and the length of time since the last examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board further notes that in December 2011, the Board received additional evidence relating to the Veteran's right knee disability.  This evidence was received following certification and was not accompanied by a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  



Right arm and hand atrophy

In November 2009, the RO denied entitlement to service connection for right arm and hand atrophy.  The Veteran disagreed and subsequently perfected an appeal of this issue.  

At the hearing, the Veteran testified that he first started having problems with his right arm and hand in June or July of 2005.  He argued that his issues were related to cervical spine disability.  

VA records show complaints related to the right arm and hand and include various diagnoses, including a history of right ulnar neuropathy and cervical radiculopathy with neurological deficit.  

As noted above, the issue of entitlement to service connection for a cervical spine disability has been deferred.  As the Veteran is essentially seeking service connection for right arm and hand atrophy secondary to cervical spine disability, the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As such, appellate action on the right arm and hand claim must also be deferred.  

Right foot bunion

In November 2009, the RO denied entitlement to service connection for a right foot bunion.  The Veteran disagreed and subsequently perfected an appeal of this issue.  

The Veteran contends that he developed a bunion on his right foot because of the way he walks.  He attributes his ambulation problems to his various service-connected disabilities.  

The Veteran underwent a VA examination in October 2009.  Diagnosis included painful bunion.  Regarding etiology, the examiner stated: 

In that the patient was not treated for his bunion in the service and he developed a bunion after his military service it is less likely than not that his right bunion is connected to any service-connected right foot condition.  

At the hearing, the representative argued that the examiner's rationale was incorrect.  Essentially, he argued that the examiner was basing his opinion on the fact that the Veteran was not treated during service (i.e., direct service connection) when the claim was, in fact, based on a secondary theory.  

Given the Veteran's testimony that he did not develop bunions until after the repeated dragging of his right foot, the Board finds that additional medical opinion is needed.  See 38 C.F.R. § 3.159(c)(4).  

Right shoulder disability

Having reopened the claim of entitlement to service connection for a right shoulder disability, the Board must consider the merits.  On review, further development is warranted.  

At the hearing, the representative requested a review of VA medical records in Dallas and Fort Worth to verify if the Veteran has a right shoulder disability.  VA medical records were last printed in April 2011.  Additional relevant records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).  

As discussed, the Veteran reported right shoulder problems at separation and alleges continuing symptoms since that time.  The Veteran is competent to report shoulder pain.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  Under the circumstances of this case, a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request treatment records from the VA Medical Center in Dallas, to include the Fort Worth outpatient clinic, for the period from April 2011 to the present.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA peripheral nerves examination to determine the current severity of his service-connected right foot drop disorder.  The claims folder and a copy of this remand must be available for review.  

In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of disability.  A complete rationale for any opinions expressed must be provided.  

3.  The RO/AMC should schedule the Veteran for a VA joints examination to determine the current severity of his right knee degenerative joint disease status post lateral meniscectomy.  The claims folder and a copy of this remand must be available for review.  

In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected right knee disability.  The examiner is also requested to state whether there is any recurrent subluxation or lateral instability of the right knee and if so, whether it is related to service-connected right knee disability.  A complete rationale for any opinions expressed must be provided.  

4.  The RO/AMC should schedule the Veteran for a VA examination to determine the etiology of his right foot bunion.  The claims folder and a copy of this remand should be available for review.  

The examiner is asked to opine whether it is at least as likely as not that the Veteran's right foot bunion is related to (proximately due to or the result of), or is otherwise aggravated by service-connected disabilities.  The examiner is advised that the Veteran is currently service-connected for numerous disabilities, including right foot drop and right knee degenerative joint disease.  A complete rationale for any opinions expressed must be provided.  

5.  The RO/AMC should schedule the Veteran for a VA joints examination to determine the nature and etiology of any right shoulder disability.  The claims folder and a copy of this remand should be available for review.  

If the Veteran is diagnosed with a right shoulder disability, the examiner is requested to state whether it is at least as likely as not, that such disability is related to the Veteran's active military service or events therein.  In making this determination, the examiner must consider the Veteran's complaints at separation that he injured his right shoulder in 1993.  A complete rationale for any opinions expressed must be provided.  

6.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

7.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

8.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the following isssues: (a) entitlement to an evaluation greater than 10 percent for a right foot drop disorder; (b) entitlement to an evaluation greater than 20 percent for right knee degenerative joint disease, status post lateral meniscectomy; (c) entitlement to service connection for a right foot bunion; and (d) entitlement to service connection for a right shoulder injury.  The issue of entitlement to service connection for right arm and hand atrophy is deferred at this time.  All evidence received since the April 2011 supplemental statement of the case should be reviewed and all applicable laws, regulations and theories of entitlement should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


